DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-13 and 15-20 are currently pending. Claims 1 and 14 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
“a first region in which a plurality of tracks is written”; “a first initial track”; “a first last track”; “a first other end”; “a second region”; “a gap in a first direction…”; “a second initial track”; “a second last track”; and “a second other end” as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1-7,
The prior art of record fails to teach or to reasonably suggest:
 A  magnetic disk device comprising: 
a disk having a first region in which a plurality of tracks is written from a first initial track located at a first end in a radial direction to a first last track located at a first other end opposite the first end in the radial direction and a second region that is positioned with a gap in a first direction of the radial direction of the first region, and in which a plurality of tracks is overwritten in the first direction from a second initial track located at a second end in the radial direction to a second last track located at a second other end opposite the second end in the radial direction; 
a head that writes data to the disk and that reads data from the disk; and 
a controller that offsets part of a plurality of tracks which is overwritten in the second region in a second direction opposite the first direction to perform rewriting, 

further wherein,
            when rewriting part or all of data in the second initial track, the controller offsets the second 25 initial track from a first position to a second position away from the first position by a first interval in the second direction to perform rewriting, as recited in claim 2;

further wherein,
when rewriting first data in the second region, the controller offsets a plurality of tracks which is continuously overwritten in the first direction from the second initial track to a first track including the first data by a first interval in the second direction to perform rewriting, as recited in claim 3;

further wherein,
when the number of times of first writing that data is written in the first region exceeds a threshold value corresponding to the second region, the controller offsets the second initial track from a first position to a second position away from the first position by a first interval in the second direction to perform rewriting, as recited in claim 4;
further wherein,
when the number of times of first writing that data is written to a first last track in the first region exceeds a threshold value corresponding to the second region, the controller offsets the second initial track from a first position to a second position away from the first position by a first interval in the second direction to perform rewriting, as recited in claim 5;

further wherein,
when the number of times of first writing that data is written to the first region exceeds a threshold value corresponding to the second region, the controller offsets a plurality of track which is 25 continuously overwritten in the first direction from the second initial track by a first interval in the second direction to perform rewriting, as recited in claim 6; and

further wherein,
when the number of times of first writing that data is written to a first last track in the first region exceeds a threshold value corresponding to the second region, the controller offsets a plurality of track which is continuously overwritten in the first 35 direction from the second initial track by a first interval in the second direction to perform rewriting, as recited in claim 7.

With respect to independent claims 15-20,
The prior art of record fails to teach or to reasonably suggest:
A rewrite processing method applied to a magnetic disk device including a disk having a first region in which a plurality of tracks is written from a first initial track located at a first end in a radial direction to a first last track located at a first other end opposite the first end in the radial direction and a second region that is positioned with a gap in a first direction of the radial direction of the first region, and in which a plurality of tracks is overwritten in the first direction from a second initial track located at a second end in the radial direction to a second last track located at a second other end opposite the second end in the radial direction, the method comprising 
offsetting part of a plurality of tracks that is overwritten in the second region in a second direction opposite the first direction to perform rewriting,
further wherein,
when rewriting part or all of data in the second initial track, offsetting the second initial track from a first position to a second position away from the first position by a first interval in the second direction to perform rewriting, as recited in claim 15;

further wherein,
when rewriting when rewriting first data in the second region, offsetting a plurality of tracks which is continuously overwritten in the first direction from the second initial track to a first track including the first data by a first interval in the second direction to perform rewriting, as recited in claim 16;

further wherein,
when the number of times of first writing that data is written in the first region exceeds a threshold value corresponding to the second region, offsetting the second initial track from a first position to a second position away from the first position by a first interval in the second direction to perform rewriting, as recited in claim 17;

further wherein,
when the number of times of first writing that data is written to a first last track in the first region exceeds a threshold value corresponding to the second region, offsetting the second initial track from a first position to a second position away from the first position by a first interval in the second direction to perform rewriting, as recited in claim 18;

further wherein,
when the number of times of first writing that data is written to the first region exceeds a threshold value corresponding to the second region, offsetting a plurality of track which is continuously overwritten in the first direction from the second initial track by a first interval in the second direction to perform rewriting, as recited in claim 19; and 

further wherein,
when the number of times of first writing that data is written to a first last track in the first region exceeds a threshold value corresponding to the second region, offsetting a plurality of track which is continuously overwritten in the first direction from the second initial track by a first interval in the second direction to perform rewriting, as recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689